Title: General Orders, 21 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 21st 1775
Parole Gloucester.Countersign Hampshire


The Court Martial of which Col. Cleveland was president is dissolved. A General Court Martial to sit to morrow morning in General Sullivan’s brigade to try such prisoners as shall be brought before them. All Evidences and Persons concern’d to attend the court.
Mr Penuel Chiney Surgeon to the 34th Regt tried at a late General Court Martial of which Col. Cleveland was president for “drawing more hospital Stores than he had a right to draw, and for villifying the Characters of Majors General Lee and

Putnam” The Court were of Opinion that the Prisoner is guilty of speaking words tending to the dishonour of the Character of Major Genl Putnam, and therefore adjudge him to be cashiered.
John Davidson of Capt. Bancrafts Company, and Thomas Knolton of Capt. Towns Company, Col. Bridge’s Regimt tried at the above General Court Martial, for “quitting their post when upon duty.” The Court were of opinion that the prisoners are guilty of the crime laid to their charge, and do adjudge them to be punish’d with Fifteen Lashes each, but on account of the Youth and Ignorance of their duty; the Court recommend the prisoners for mercy. The General is pleased, upon the recommendation of the Court, to pardon the prisoners, but at the same time desires, it may be noticed, that such a crime will not meet with Mercy in future.
